 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   YEHUDA IZMAGRISTO,                                  Case No. 2:18-cv-01530-RFB-NJK
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   WELLS FARGO BANK, N.A., et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 14] of the

16   Honorable Nancy J. Koppe, United States Magistrate Judge, entered August 24, 2019.

17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by October 8, 2019. No objections have been filed. The Court has reviewed the record in this case
27   and concurs with the Magistrate Judge’s recommendations.
28   ...
 1         IT IS THEREFORE ORDERED that the Amended Report and Recommendation [ECF
 2   No. 14] is ACCEPTED and ADOPTED in full.
 3         IT IS FURTHER ORDERED that this case is DISMISSED.
 4
           DATED: January 24, 2020.
 5                                                _____________________________
 6                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -2-
